Citation Nr: 0929281	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1944 to June 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the time of the Veteran's death, service connection was 
in effect at 0 percent for dengue fever.  

2.  The evidence indicates that the Veteran died in September 
1985 as a result of a myocardial infarction.  

3.  The Veteran did not die from a service-connected 
disability, a disability which had its onset in service, or a 
disability related to disease or injury in service or the 
service-connected dengue fever.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 112, 
1113, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

In May 2005, August 2008, and March 2009, VA sent letters to 
the appellant providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Hupp v. Nicholson and Dingess/Hartman.  The Board notes 
that the August 2008 and March 2009 letters were not timely:  
they postdated the initial adjudication.  The claim was 
subsequently readjudicated without taint from the prior 
decision, however, and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the appellant with 
respect to her claim for benefits, such as obtaining medical 
records and providing an informal RO conference.  
Consequently, the Board finds that the claim is ready for 
adjudication.  

Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2008).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2008).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The Veteran died on September [redacted], 2005, from acute myocardial 
infarction.  See Death Certificate, Butuan Medical Center 
medical certificates.  At the time of the Veteran's death, 
service connection was in effect for residuals of dengue 
fever, which had a noncompensable rating since December 1950.  

The Veteran's service treatment records do not contain any 
complaints, findings, or treatment for a cardiovascular 
condition.  Post-service records also do not report any 
diagnoses of a cardiovascular disability, and a September 
1952 VA examination record reports normal findings for the 
cardiovascular system.  

In November 2008, VA obtained an opinion from a VA physician 
as to whether the Veteran's death was related to the service-
connected dengue fever.  After review of the evidence of 
record, the physician stated that it was less likely as not 
that the dengue fever hastened, caused, or substantially and 
materially contributed to the Veteran's death.  The physician 
explained that although dengue fever can manifest with 
circulatory failure, bleeding, and shock, there was no 
evidence of active dengue fever at the time of the Veteran's 
death.  Thus, he did not believe it was a contributing cause 
of the Veteran's death.  

After review of the evidence, the Board finds that service 
connection is not warranted for the cause of the Veteran's 
death.  Initially, the Board notes that the evidence does not 
indicate that the myocardial infarction is causally related 
to the service-connected dengue fever.  The evidence does not 
include any competent medical evidence linking the myocardial 
infarction to dengue fever, though it does include the 
aforementioned opinion that dengue fever was not a 
contributing factor in the Veteran's death.  
The Board also finds that the evidence does not indicate that 
the myocardial infarction had its onset during service or is 
causally related to service or any incident therein.  The 
evidence of record does not include any findings of 
myocardial infarction, or any other cardiovascular 
abnormality, until 1985, approximately 29 years after 
separation from service, and the evidence does not contain 
any competent evidence which links the myocardial infarction  
to service.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000) (lapse of time is a factor for consideration in 
deciding a service connection claim).  

The Board notes that the appellant has reported that the 
Veteran was treated for rheumatic heart disease prior to 1985 
and that she has contended that the rheumatic heart disease 
caused the Veteran's death.  See May 2006 notice of 
disagreement.  The appellant, as the Veteran's long-time 
spouse, is competent to report the Veteran's medical history.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 
471 (1994).  As a layperson, however, the appellant is not 
competent to link the rheumatic heart disease to either 
service or the cause of death.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, even assuming the 
Veteran's death was causally related to the rheumatic heart 
disease, the competent evidence does not indicate that the 
rheumatic heart disease had its onset in service, was 
aggravated by service, or was causally related to service, 
and the Board notes that service connection was previously 
denied for rheumatism in a final December 1950 decision based 
on evidence that the disease preexisted the Veteran's active 
service.  Thus, service connection is not warranted on this 
basis.  

The appellant has also contended that the Veteran's death was 
caused by his history of malaria.  Review of the evidence 
indicates that service connection for malaria was previously 
denied based on evidence that the disease preexisted the 
Veteran's active service.  See December 1950 rating decision.  
Thus, even assuming the Veteran's myocardial infarction were 
related to the history of malaria, service connection would 
not be warranted for cause of death since the evidence of 
record does not indicate that the malaria had its onset in 
service or was aggravated by service.  

The Board sympathizes with the appellant in the loss of her 
husband and recognizes his years of faithful service.  
However, our decisions must be based on the facts and the 
weight of those facts in this case is against the claim.  The 
preponderance of evidence is simply against any connection 
between the Veteran's service and his service-connected 
disability and the cause of his death.  Consequently, service 
connection for the cause of death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


